Fourth Court of Appeals
                                  San Antonio, Texas
                                         April 9, 2018

                                     No. 04-17-00430-CR

                                      San Juan GARCIA,
                                           Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 227th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014CR3674
                       Honorable Kevin M. O'Connell, Judge Presiding


                                        ORDER

        The State’s brief was originally due to be filed on March 7, 2018. The State’s first
motion for extension of time was granted, extending the deadline for filing the brief to April 6,
2018. On April 6, 2018, the State filed a motion requesting an additional extension of time to
file the brief until May 7, 2018, for a total extension of sixty days. The motion is GRANTED.
THIS IS THE FINAL EXTENSION OF TIME THAT THE STATE WILL BE
GRANTED. The State’s brief must be filed by May 7, 2018.



                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of April, 2018.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court